DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on April 22, 2022, the rejections of claims 1, 4-7, 9-11, 13, 16, 18 and 19 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on March 2, 2022 have been withdrawn.

Reason for Allowance
Claims 1, 4-11, 13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an optically transmissive cover bonded over the fill material and over the one or more layers using one of a fusion bond between the optically transmissive cover and a passivation oxide or a fusion bond between the optically transmissive cover and anti- reflective coating.
Claim 9 recites one or more openings comprised in a layer defining the first cavity to test one or more electrical functions of the image sensor CSP.
Claim 13 recites the cavity comprises at least a portion of a testing contact, the testing contact configured to test one or more electrical functions of the image sensor CSP.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 4-8, 10, 11 and 15-19 variously depend from claim 1, 9 or 13, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 4, 2022